597 F.2d 590
IRON ARROW HONOR SOCIETY, etc., Plaintiff-Appellant,John T. Benedict, etc., Plaintiff,v.Joseph A. CALIFANO, Jr., Secretary of Health, Education andWelfare, et al., Defendants-Appellees.
No. 77-2375.
United States Court of Appeals,Fifth Circuit.
June 11, 1979.

Elizabeth J. duFresne, Miami, Fla., for plaintiff-appellant.
Jacob V. Eskenazi, U. S. Atty., Miami, Fla., Alexander C. Ross, Drew S. Days, III, Attys., U. S. Dept. of Justice, Washington, D. C., Charles C. Kline, Miami, Fla., Teresa T. Milton, Atty., Dept. of Justice, Washington, D. C., Byron B. Mathews, Jr., Miami, Fla., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Florida; James Lawrence King, Judge.
Before BROWN, Chief Judge, CLARK and VANCE, Circuit Judges.
PER CURIAM:


1
In light of the unequivocal statement of the position of the University of Miami that but for the action of the Secretary of Health, Education and Welfare it would not have barred and would not in the future bar the Iron Arrow Honor Society from its campus, the decision of the district court on standing of the Society is reversed.  Gladstone Realtors v. Village of Bellwood, Part II, --- U.S. ----, ----, 99 S.Ct. 1601, 60 L.Ed.2d 66 (1979); Duke Power Co. v. Carolina Environmental Study Group, 438 U.S. 59, 98 S.Ct. 2620, 2630, 57 L.Ed.2d 595 (1978).


2
REVERSED.